                      UNITED STATED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

LEE M. NIGEN                          :
                     Plaintiff,       :            Dkt. No. 1:20-cv-01576 (EK)
                                      :
v.                                    :
                                      :
STATE OF NEW YORK; and ANDREW :
CUOMO, sued in his official capacity; :
                                      :
                  Defendants.         :            MARCH 31, 2020

                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), the Plaintiff, Lee M. Nigen,

hereby gives notice that he voluntarily withdraws this action.

       He thanks the Court for its time and attention, and he assures the Court that he

will properly provide notice to the other parties in this matter.



                                                   THE PLAINTIFF

                                                   By: /s/ Norman A. Pattis /s/
                                                           NORMAN A. PATTIS
                                                           PATTIS & SMITH, LLC
                                                           383 Orange Street
                                                           New Haven, CT 06511
                                                           T: (203) 393-3017
                                                           F: (203) 393-9745
                                                           npattis@pattislaw.com
                                                           Federal Bar No.: pattis2
                           CERTIFICATE OF SERVICE

      I hereby certify that on the date above a copy of the foregoing was served by

certified mail and by fax upon the State of New York and Governor Andrew Cuomo.


                                             /s/ NORMAN A. PATTIS /s/
                                             NORMAN A. PATTIS
